DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-3 in the reply filed on 18 November 2021 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 November 2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,767,266 in view of Mizumura (US PGPub. No. 2015/0290667). 
Both instant claim 1 and claim 1 of the ‘266 patent recite a vapor deposition mask substrate comprising a metal sheet that has a shape of a strip and is configured to be etched to include a plurality of holes so that the metal sheet is used to manufacture a vapor deposition mask. 
instant claim 1 and claim 1 of the ‘266 patent recite wherein the metal sheet has shapes that are taken along a longitudinal direction of the metal sheet at different positions in a width direction of the metal sheet and differ from one another, each of the shapes being an undulated shape including protrusions and depressions repeating in the longitudinal direction of the metal sheet, a length in the longitudinal direction of a surface of the metal sheet is a surface distance, a minimum value of surface distances at different positions in the width direction of the metal sheet is a minimum surface distance, a ratio of a difference between a surface distance at each of the different positions in the width direction of the metal sheet and the minimum surface distance to the minimum surface distance is an elongation difference ratio, the elongation difference ratio in a center section of the metal sheet is less than or equal to 3x10-5, the elongation difference ratios in two edge sections of the metal sheet are less than or equal to 15x10-5, and the elongation difference ratio in at least one of the two edge sections of the metal sheet is less than the elongation difference ratio in the center section of the metal sheet.
Instant claim 1 differs from claim 1 of the ‘266 patent insofar as reciting the metal sheet is made of nickel or nickel-iron alloy and has a thickness of between 10 µm and 50 µm inclusive.  However, in a related field of endeavor, Mizumura teaches a deposition mask that includes a magnetic metal member (i.e. a deposition mask substrate) (paragraph 0022) where the magnetic metal member is a thin plate or sheet made of nickel, nickel alloy, Invar, or an Invar alloy (i.e. the metal sheet is made of nickel or nickel-iron alloy) and has a thickness of about 30-50 µm (paragraph 0023).  This thickness overlaps the instantly claimed range and the courts have held that where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  As such, the instantly claimed material of nickel or nickel alloy and instantly claimed thickness of the metal sheet would have been obvious to one of 
Instant claim 1 also differs from claim 1 of the ‘266 patent insofar as defining the location and size of the center section and two edge sections (i.e. the metal sheet has a center section and two edge sections, the center section being located between the two edge sections in the width direction of the metal sheet, the length of each edge section in the width direction is 30% of the length of the metal sheet in the width direction, length of the center section in the width direction is 40% of the length of the metal sheet in the width direction).  However, a sheet necessarily has edges and a center section between the edges, and the elongation difference ratios of the center section and two edge sections recited in claim 1 of the ‘266 patent incorporates the instantly claimed lengths of the center section and each edge section as described in the ‘266 patent (‘266 patent, Col. 6, lines 26-54).  As such, the definitions of the location and size of the center section and two edge sections along with the instantly claimed elongation difference ratios recited in instant claim 1 is patentably indistinguishable from the claimed elongation difference ratios recited in claim 1 of the ‘266 patent. 
Both instant claim 2 and claim 2 of the ‘266 patent recite wherein the elongation difference ratio in only one of the two edge sections is less than the elongation difference ratio in the center section and a difference between maximum values of the elongation difference ratios in the two edge sections is between 3x10-5 and 11x10-5 inclusive.
Both instant claim 3 and claim 3 of the ‘266 patent recite where the elongation difference ratios in the two edge sections are less than the elongation difference ratio in the center section and the elongation difference ratios in the two edge sections and the elongation difference ratio in the center section are less than or equal to 1x10-5.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,697,069 in view of Mizumura (US PGPub. No. 2015/0290667). 
Both instant claim 1 and claim 1 of the ‘069 patent recite a vapor deposition mask substrate comprising a metal sheet that has a shape of a strip and is configured to be etched to include a plurality of holes so that the metal sheet is used to manufacture a vapor deposition mask. 
Both instant claim 1 and claim 1 of the ‘069 patent recite wherein the metal sheet has shapes that are taken along a (first) direction of the metal sheet at different positions in a (second) direction of the metal sheet and differ from one another, each of the shapes being an undulated shape including protrusions and depressions repeating in the (first) direction of the metal sheet, a length in the (first) direction of a surface of the metal sheet is a surface distance, a minimum value of surface distances at different positions in the (second) direction of the metal sheet is a minimum surface distance, a ratio of a difference between a surface distance at each of the different positions in the (second) direction of the metal sheet and the minimum surface distance to the minimum surface distance is an elongation difference ratio.
Instant claim 1 differs from claim 1 of the ‘069 patent insofar as the instantly claimed first direction is a longitudinal direction and the instantly claimed second direction is a width direction, whereas the first and second directions in claim 1 of the ‘069 patent is a width direction and longitudinal direction, respectively.  However, a width direction and a longitudinal direction are considered relative terms as a matter of orientation (e.g. rotation of the sheet 90°) and the courts have held that a rearrangement of parts that does not modify the operation of the device is unpatentable over other art, absent an objective showing.  See MPEP § 2144.04(VI)(C).  As such, the differences between instant claim 1 and claim 1 of the ‘069 patent regarding longitudinal and width directions would have been obvious to one of ordinary skill in the art as an obvious variant of 
Instant claim 1 recites the elongation difference ratio in a center section of the metal sheet is less than or equal to 3x10-5, the elongation difference ratios in two edge sections of the metal sheet are less than or equal to 15x10-5, and the elongation difference ratio in at least one of the two edge sections of the metal sheet is less than the elongation difference ratio in the center section of the metal sheet, whereas claim 1 of the ‘069 patent recites a maximum value of elongation difference ratios is less than or equal to 2x10-5.  This range for maximum value overlaps the instantly claimed elongation difference ratios for the center section and the two edge sections, and the courts have held that where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  
Instant claim 1 differs from claim 1 of the ‘069 patent insofar as reciting the metal sheet is made of nickel or nickel-iron alloy and has a thickness of between 10 µm and 50 µm inclusive.  However, in a related field of endeavor, Mizumura teaches a deposition mask that includes a magnetic metal member (i.e. a deposition mask substrate) (paragraph 0022) where the magnetic metal member is a thin plate or sheet made of nickel, nickel alloy, Invar, or an Invar alloy (i.e. the metal sheet is made of nickel or nickel-iron alloy) and has a thickness of about 30-50 µm (paragraph 0023).  This thickness overlaps the instantly claimed range and the courts have held that where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  As such, the instantly claimed material of nickel or nickel alloy and instantly claimed thickness of the metal sheet would have been obvious to one of ordinary skill in the art before the effective filing date as the instantly claimed materials and 
Instant claim 1 also differs from claim 1 of the ‘069 patent insofar as defining the location and size of the center section and two edge sections (i.e. the metal sheet has a center section and two edge sections, the center section being located between the two edge sections in the width direction of the metal sheet, the length of each edge section in the width direction is 30% of the length of the metal sheet in the width direction, length of the center section in the width direction is 40% of the length of the metal sheet in the width direction).  However, a sheet necessarily has edges and a center section between the edges, and defining what is considered to be a center section and the two edge sections does not change that the maximum value of elongation difference ratios being less than or equal to 2x10-5 as recited in claim 1 of the ‘069 patent overlaps the instantly claimed elongation difference ratios for the center section and the two edge sections.  As such, the definitions of the location and size of the center section and two edge sections along with the instantly claimed elongation difference ratios recited in instant claim 1 do not render a patentable distinction over claim 1 of the ‘069 patent. 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/887,656 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the following overlapping subject matter:  
Both instant claim 1 and claim 2 of the ‘656 application recite a vapor deposition mask substrate comprising a metal sheet that has a shape of a strip and is configured to be etched to include a plurality of holes so that the metal sheet is used to manufacture a vapor deposition mask. 
instant claim 1 and claim 2 of the ‘656 application recite wherein the metal sheet is made of nickel or nickel-iron alloy.
Both instant claim 1 and claim 2 of the ‘656 application recite wherein the vapor deposition mask substrate (i.e. the metal sheet) has a thickness between 10 µm and 50 µm inclusive.
Both instant claim 1 and claim 2 of the ‘656 application recite wherein the metal sheet has shapes that are taken along a (first) direction of the metal sheet at different positions in a (second) direction of the metal sheet and differ from one another, each of the shapes being an undulated shape including protrusions and depressions repeating in the (first) direction of the metal sheet, a length in the (first) direction of a surface of the metal sheet is a surface distance, a minimum value of surface distances at different positions in the (second) direction of the metal sheet is a minimum surface distance, a ratio of a difference between a surface distance at each of the different positions in the (second) direction of the metal sheet and the minimum surface distance to the minimum surface distance is an elongation difference ratio.
Instant claim 1 differs from claim 2 of the ‘656 application insofar as the first direction of the instant claim is a longitudinal direction and the second direction of the instant claim is a width direction, whereas the first and second directions in claim 2 of the ‘656 application is a width direction and longitudinal direction, respectively.  However, a width direction and a longitudinal direction are considered relative terms as a matter of orientation (e.g. rotation of the sheet 90°) and the courts have held that a rearrangement of parts that does not modify the operation of the device is unpatentable over other art, absent an objective showing.  See MPEP § 2144.04(VI)(C).  As such, the differences between instant claim 1 and claim 2 of the ‘656 application regarding longitudinal and width directions would have been obvious to one of ordinary skill in the art as an obvious variant of the patented claims for a vapor deposition mask substrate, and one would have had a reasonable expectation of success.
Instant claim 1 recites the elongation difference ratio in a center section of the metal sheet is less than or equal to 3x10-5, the elongation difference ratios in two edge sections of the metal sheet are less than or equal to 15x10-5, and the elongation difference ratio in at least one of the two edge sections of the metal sheet is less than the elongation difference ratio in the center section of the metal sheet, whereas claim 2 of the ‘656 application recites a maximum value of elongation difference ratios is less than or equal to 2x10-5.  This range for maximum value overlaps the instantly claimed elongation difference ratios for the center section and the two edge sections, and the courts have held that where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  
Instant claim 1 also differs from claim 2 of the ‘656 application insofar as defining the location and size of the center section and two edge sections (i.e. the metal sheet has a center section and two edge sections, the center section being located between the two edge sections in the width direction of the metal sheet, the length of each edge section in the width direction is 30% of the length of the metal sheet in the width direction, length of the center section in the width direction is 40% of the length of the metal sheet in the width direction).  However, a sheet necessarily has edges and a center section between the edges, and defining what is considered to be a center section and the two edge sections does not change that the maximum value of elongation difference ratios being less than or equal to 2x10-5 as recited in claim 2 of the ‘656 application overlaps the instantly claimed elongation difference ratios for the center section and the two edge sections.  As such, the definitions of the location and size of the center section and two edge sections along with the instantly claimed elongation difference ratios recited in instant claim 1 do not render a patentable distinction over claim 2 of the ‘656 application. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SETH DUMBRIS/Primary Examiner, Art Unit 1784